DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Amendment

	Amendments and response received 08/09/2022 have been entered. Claims 1-11 are currently pending in this application. Claims 1, 9 and 10 have been amended. Amendments and response are addressed hereinbelow.

Claim Objections

	In light of the amendments to the claims, the examiner hereby withdraws the previous grounds of objection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitaka Oba (US 20130235411 A1) in view of Tsutomu Kubota (US 20110129239 A1).

Regarding claim 1, Oba discloses a printing system (¶ [27]) comprising: 
a printing unit that forms an image on a sheet transported along a transport path (¶ [27]); 
at least one processor (¶ [29]); and 
at least one memory, wherein when a program stored in the at least one memory is executed by the at least one processor, the program causes the at least one processor to function (¶ [30]) as: 
a sheet discharging unit that discharges an inspected sheet (¶ [35]); 
a recording unit that records information regarding the discharged sheet (¶ [34] acquiring paper type and number; ¶ [38-39] sensors detect discharged sheets); and 
a holding unit that holds information identifying the inspected sheet and information identifying the discharged sheet (Fig. 2 ROM 212; ¶ [34] paper monitoring program acquires both fed sheets and discharged sheets); 
a determination unit that determines a page for which the inspection is resumed using the information identifying the inspected sheet and the information identifying the discharged sheet held by the holding unit in a case where a jam occurred in a conveying path of the sheet and printing is resumed (¶ [47]); and 
a control unit (Fig. 2 numeral 211) that controls the inspection to be resumed from the page determined by the determination unit (¶ [49]).
Oba fails to explicitly disclose an obtainment unit that obtains a scanned image by reading a sheet on which an image has been formed and an inspection unit that performs inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image.
 Kubota, in the same field of endeavor of determining print quality of printed conveyed sheets (¶ [25]), teaches an obtainment unit that obtains a scanned image by reading a sheet on which an image has been formed (¶ [61]) and an inspection unit that performs inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image (¶ [62]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system as disclosed by Oba comprising a sheet discharging unit that discharges an inspected sheet and a recording unit that records information regarding the discharged sheet to utilize the teachings of Kubota which teaches an obtainment unit that obtains a scanned image by reading a sheet on which an image has been formed and an inspection unit that performs inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image to maintain proper printing order of output sheets even in the case of an interruption due to a printer jam, thereby providing a desired output image.

Regarding claim 2, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the recording unit is configured to record whether or not the sheet has already been inspected and whether or not the sheet has been correctly discharged for each of instances of the order information of the sheets (¶ [34] determinations based on page numbers for fed and output sheets).

Regarding claim 3, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the recording unit is configured to record the order information of the last sheet that has already been inspected and the order information of the last sheet that has been correctly discharged (¶ [34] number of fed sheets (inspected) and number of discharged sheets).

Regarding claim 4, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the obtainment unit includes an image capturing unit configured to capture an image of the sheet, and the inspection unit configured to compare the captured image with the reference image (see rejection of claim 1; Line sensors 301 and 302 of Kubota).

Regarding claim 5, Oba discloses the printing system according to claim 4 (see rejection of claim 4), wherein the order information of sheets that have been inspected and the order information of sheets that have been correctly discharged are recorded by the recording unit (¶ [34]).

Regarding claim 6, Oba discloses the printing system according to claim 4 (see rejection of claim 4), wherein the order information of sheets that have been inspected and the order information of sheets that have been correctly discharged are recorded by the obtainment unit (¶ [34] CPU performs functions of number monitoring).

Regarding claim 7, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the recording unit is configured to record the order information of the sheets that have been correctly discharged in response to a notification of a discharge made by the printing unit (¶ [34]).

Regarding claim 9, Oba discloses an inspection method of inspecting an image formed on a sheet transported along a transport path (see rejection of claim 1), the method comprising: 
obtaining a scanned image by reading a sheet on which an image has been formed (see rejection of claim 1); 
performing inspection of the sheet on which the image has been formed by comparing the scanned image with a reference image (see rejection of claim 1); 
discharging the inspected sheet (see rejection of claim 1); 
recording information regarding the discharged sheets (see rejection of claim 1);
holding information identifying the inspected sheet and information identifying the discharged sheet (see rejection of claim 1);
determining a page for which the inspection is resumed using the information identifying the inspected sheet and the information identifying the discharged sheet held in the holding in a case where a jam occurred in a conveying path of the sheet and printing is resumed (see rejection of claim 1); and 
controlling the inspection to be resumed from the page determined in the  (see rejection of claim 1).

Regarding claim 10, Oba discloses a non-transitory computer-readable medium that stores a program that, when executed by a computer, causes the computer to carry out an inspection method of inspecting an image formed on a sheet transported along a transport path (¶ [11]), the method comprising: 
obtaining a scanned image by reading a sheet on which an image has been formed (see rejection of claim 1); 
performing inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image (see rejection of claim 1); 
discharging the inspected sheet (see rejection of claim 1); 
recording information regarding the discharged sheets (see rejection of claim 1);
holding information identifying the inspected sheet and information identifying the discharged sheet (see rejection of claim 1);
determining a page for which the inspection is resumed using the information identifying the inspected sheet and the information identifying the discharged sheet held in the holding in a case where a jam occurred in a conveying path of the sheet and printing is resumed (see rejection of claim 1); and 
controlling the inspection to be resumed from the page determined in the  (see rejection of claim 1).

Regarding claim 11, Oba discloses the printing system according to claim 1 (see rejection of claim 1), wherein the control unit is configured to resume printing from the sheet that has not been discharged in a case where a jam has occurred (see rejection of claim 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Kubota  as applied to claim 1 above, and further in view of Lee Timmerman et al (US 20050000842 A1)

Regarding claim 8, Oba discloses the printing system according to claim 1 (see rejection of claim 1).
Oba fails to explicitly disclose wherein the inspection unit is configured to inspect a position and a color of an image formed on the sheet.
Timmerman et al, in the same field of endeavor of monitoring sheet conveyance through a printing apparatus (¶ [73]), teaches the inspection unit is configured to inspect a position and a color of an image formed on the sheet (¶ [76]).
It would have been obvious to one or ordinary skill in the art at the time the invention was effectively filed for the printing system as disclosed by Oba comprising an inspection unit configured to inspect the image formed on the sheet transported along the transport path by comparing the image with a reference image, and record order information of sheets that have been inspected and order information of sheets that have been correctly discharge to utilize the teachings of Timmerman et al which teaches the inspection unit is configured to inspect a position and a color of an image formed on the sheet to confirm quality metrics when producing desired print outputs.

Response to Arguments

Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. 

Applicant’s remarks:	Oba and Kubota do not alone or in combination teach or suggest at least "a determination unit that determines a page for which the inspection is resumed using the information identifying the inspected sheet and the information identifying the discharged sheet held by the holding unit in a case where a jam occurred in a conveying path of the sheet and printing is resumed," as recited in claim 1. 
In Oba, a case is described in which a paper jam occurred. Oba, however, fails to teach performing an inspection of a sheet on which an image has been formed by comparing an image obtained by reading the sheet with a reference image. Thus, Oba does not require a configuration for resuming the inspection. 
Therefore, Oba fails to teach or suggest determining a page for which the inspection is resumed using the information identifying the inspected sheet and the information identifying the discharged sheet held by the holding unit in a case where a jam occurred in a conveying path of the sheet and printing is resumed. 
Moreover, Kubota does not provide any teaching that would remedy the deficiencies of Oba. Kubota teaches reading an image on a conveying path and comparing the read image with a stored reference image. Kubota, however, fails to disclose a case in which a jam occurred on a sheet conveying path. Thus, it is not required in Kubota to determine on which page the inspection is resumed because the jam occurring on the sheet conveying path is not considered. Therefore, Kubota fails to teach or suggest at least determining a page for which the inspection is resumed using the information identifying the inspected sheet and the information identifying the discharged sheet held by the holding unit in a case where a jam occurred in a conveying path of the sheet and printing is resumed.

Examiner’s response:	Regarding the argument that the prior art does not teach or suggest "a determination unit that determines a page for which the inspection is resumed using the information identifying the inspected sheet and the information identifying the discharged sheet held by the holding unit in a case where a jam occurred in a conveying path of the sheet and printing is resumed," the examiner disagrees. Oga sets forth acquiring information of the number of sheets conveyed through the system utilizing imaging sensors throughout the conveyance path.  Kubota teaches the acquired information of the conveyed sheets includes using an inspection unit to perform inspection of the sheet on which the image has been formed by comparing the scanned image with the reference image. Utilizing the sensor/image acquisition unit of Kubota in the invention of Oga provides sensors in a conveyance path which would acquire more than the “number of sheets” which have been conveyed. The combination would extend the functionality of the sensors as disclosed by Oga to incorporate the image acquisition and quality inspection aspect into the page count. Utilizing the quality inspection aspect of the acquired images as presented by Kubota to determine a number of conveyed sheets and “type of paper” with which to resume printing as disclosed by Oga would provide predictable results of using image quality of printed pages in determining a sheet with which to resume printing in the system when an error/jam occurs as presented in the rejection of the claim above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nobuaki Miyahara (US 20180059603 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 10, 2022